Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah S. Linzer appeals the district court’s order granting summary judgment in favor of Sebelius on Linzer’s Rehabilitation Act complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Linzer v. Sebelius, *358No. 8:07-cv-00597-AW, 2009 WL 2778269 (D.Md. Aug. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.